Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 8 and 18, the limitation “that are Industrial Organization for Standardization (ISO) flanges ranging from reference numbers NW63 to NW100” is not understood.  It is not clear what is encompassed by “Industrial Organization for Standardization (ISO) flanges ranging from reference numbers NW63 to NW100”.  The specification does not provide further explanation as to what is encompassed by the range or even what the range is. Is it a range of size? Is it a range of flange types? Is it a range of surface interactions? Are NW63 and NW100 standard industry terms describing size and type? 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Larson (US-2885234).
	Regarding claim 1, Larson discloses a pair of thrust blocks (44 and 46) each including a body (44/46) and a shaft (at least adjacent portions 14 and 16), wherein the pair of thrust blocks are capable of engaging opposed flanges of a vacuum bellows (at least col. 2, line 45, via hook); and a turnbuckle (10/12) having a pair of axial holes (opposing threaded ends 24/26) each connected to one of the shafts (figs 1 and 2), wherein a length between opposing ends of the pair of thrust blocks is adjustable capable of controlling a deflection of a vacuum bellows (at least through rotation of the turnbuckle). 
Regarding claims 1 and 6-9, it is noted that a vacuum bellows or associated structure has not been positively recited.  Therefore, the claim limitations regarding the bellows have been interpreted as intended use or functional and only requiring a capability thereof.
	Regarding claim 2, Larson discloses wherein a first axial hole (at or near 14/26) in the turnbuckle has right-hand threads (fig 1), and a second axial hole (at or near 16/24) in the turnbuckle has left-hand threads (fig 1, wherein end 24 is oppositely threaded from end 26), wherein a shaft (14) of a first thrust block has right-hand threads, and a shaft (16) of a second thrust block has left-hand threads (fig 1 and at least col. 1, line 20 wherein the ends and threads are opposite and complementary). 
	Regarding claim 3, Larson discloses a pair of lock nuts (18/20) each positioned on one of the shafts between the body and the turnbuckle (fig 1 and 2).
Regarding claim 4, Larson discloses wherein a first lock nut (18) has right-hand threads (fig 2 at or near 50), and a second lock nut (20) has left-hand threads (fig 1 and 2 at or near 20 and 50), each lock nut configured to be tightened against the turnbuckle (at least col. 3, lines 10-20).
Regarding claim 5, Larson discloses wherein each body of the pair of the thrust blocks (44 and 46) includes a foot surface (at least an inner peripheral portion of hook 44/46), a ramped surface (at least the transition portion between 14/16 and 44/46), and a claw (at least the distal end of the hook portion, fig 1 and at least col. 2, line 45).
Regarding claim 6, Larson discloses wherein: the foot surface (at least an inner peripheral portion of hook 44/46) is capable of engaging a flange of a vacuum bellows, and the claw (at least the distal end of the hook portion, fig 1 and at least col. 2, line 45) is capable of engaging a flange groove in a flange of a vacuum bellows, and the ramped surface (at least the transition portion between 14/16 and 44/46) is capable of avoiding contact with a vacuum bellows (see annotated fig 1 below).

    PNG
    media_image1.png
    423
    562
    media_image1.png
    Greyscale

Regarding claim 7, Larson discloses wherein the foot surface is capable of engaging a flange when the vacuum bellows is compressing (see annotated fig 1).
Regarding claim 8, Larson discloses wherein the foot surface is capable of engaging a flange (see annotated fig 1).
Regarding claim 9, Larson discloses wherein the thrust inhibitor (10) is capable of being positioned around the perimeter of a bellows (fig 1) and capable of allowing a vacuum bellows to bend in a certain direction (fig 1).
Regarding claim 10, Larson discloses wherein the turnbuckle 10 has an outer perimeter shape of one of a triangle, square, pentagon, hexagon, octagon, or circle(at least at figs 1-5).
Regarding claim 11, Larson discloses wherein the turnbuckle is capable of being manually tightened (figs 1-5, col. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bock (US-6032463) in view of Larson (US-2885234).
Regarding claim 12, Bock discloses a vacuum bellows (40); a pair of thrust blocks (78/80) each including a body (78/80) and a shaft (at least adjacent portions of 72), wherein the pair of thrust blocks are configured to engage opposed flanges (36/68, 38/70) of the vacuum bellows (40); and a pair of axial holes (bores in 78/80 at least along 76) each connected to one of the shafts (fig 2), wherein a length between opposing ends of the pair of thrust blocks is adjustable to control a deflection of the vacuum bellows (at least when 84 is rotated to lengthen or shorten the distance between 78 and 80). 
Bock lacks wherein adjustment is made via a turnbuckle. Larson teaches a turnbuckle (10) having a pair of axial holes (at or near 30 in 14/16) and corresponding shafts (14/16).    
Regarding claim 13, Larson discloses wherein a first axial hole (at or near 14/26) in the turnbuckle has right-hand threads (fig 1), and a second axial hole (at or near 16/24) in the turnbuckle has left-hand threads (fig 1, wherein end 24 is oppositely threaded from end 26), wherein a shaft (14) of a first thrust block has right-hand threads, and a shaft (16) of a second thrust block has left-hand threads (fig 1 and at least col. 1, line 20 wherein the ends and threads are opposite and complementary). 
Regarding claim 20, Larson discloses wherein the turnbuckle 10 has an outer perimeter shape of one of a triangle, square, pentagon, hexagon, octagon, or circle(at least at figs 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the adjustment bolt of Bock with the turnbuckle of Larson at least to provide an adjusting device of low profile to permit use where space is limited and to ease installation or maintenance.  For example, in an environment of an automobile engine compartment, space can be limited and standard wrenching may not be able to reach a distal end of an adjuster wherein access perpendicular to the device is easily accessible.
	Regarding claim 14, Larson discloses a pair of lock nuts (18/20) each positioned on one of the shafts between the body and the turnbuckle (fig 1 and 2) and wherein a first lock nut (18) has right-hand threads (fig 2 at or near 50), and a second lock nut (20) has left-hand threads (fig 1 and 2 at or near 20 and 50), each lock nut configured to be tightened against the turnbuckle (at least col. 3, lines 10-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the lock nuts of Larson at least in order to prevent unintended release or opening of the adjustment device  (col. 3, lines 9-19).
	Regarding claim 15, Bock discloses wherein each body of the pair of the thrust blocks includes a foot surface (adjacent 82), a ramped surface (opposite 82 and adjacent the gap at 68/70), and a claw (at least the portion of 68/70 at 82 and groove, see annotated fig 2 below).
Regarding claim 16, Bock discloses wherein the foot surface engages one of the flanges (68/70) of the vacuum bellows, and the claws engages a flange groove (at least the corner portion adjacent 82) in one of the flanges of the vacuum bellows, and the ramped surface (opposite 82 at or near gap) is avoids contact with the vacuum bellows (see annotated fig 2 below).

    PNG
    media_image2.png
    483
    548
    media_image2.png
    Greyscale

Regarding claim 17, Bock discloses wherein the foot surface is configured to engage the flange when the vacuum bellows is compressing (at least during installation when 40 is compressed, fig 2).
Regarding claim 18, Bock discloses wherein the foot surface engagfes flanges (fig 2, 68/70).
Regarding claim 19, Bock discloses wherein the thrust inhibitor is positioned around the perimeter of the bellows (figs 1-2) and allows the vacuum bellows to bend in a certain direction (at least deflect at a certain angle upon installation).


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/               Examiner, Art Unit 3657                                                                                                                                                                                         

/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657